DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on February 28, 2022 is being considered.
Applicant’s arguments filed on February 28, 2022 with respect to rejections of claims 1 – 3, 5 – 8, 10 – 13, 15 – 18 and 20 under Santi have been fully considered and are persuasive.
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the last Office action is withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Francois P. deVilliers on March 11, 2022.
The application has been amended as follows: 
Please find below a listing of amended independent claims 1, 11 and 20. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.


1.         (Currently Amended) A computer-implemented method for performing intent-based search of media files, the method comprising:
determining geographic locations of uploading devices from which media files are uploaded for inclusion in a library of media files;
            generating a search index of the media files uploaded for inclusion in the library of media files, the search index including the geographic locations of the uploading devices;            receiving a search query for searching media files of the library of media files, the search query being transmitted over a network from an accessing electronic device, wherein the search query comprises a user-entered search term and additional search information related to an intent of a user, the additional search information related to the intent of the user comprising a geographic location of the accessing electronic device;            searching the library of media files for media files according to the search query including by searching the geographic location of the accessing electronic device against the geographic locations of the uploading devices in the search index; and            returning search results to the accessing electronic device over the network, the search results comprising a listing of media files satisfying the user-entered search term and ranked according to the geographic location of the accessing electronic device.


returning search results to the accessing electronic device over the network, the search results comprising a listing of media files satisfying the user-entered search term and ranked according to the geographic location of the accessing electronic device.

20. (Currently Amended) A computer system comprising:            a data storage unit; and            a processor coupled with the data storage unit, the processor configured to:            determine geographic locations of uploading devices from which media files are uploaded for inclusion in a library of media files;            determine language settings of uploading devices from which media files are uploaded for inclusion in a library of media files;            generate a search index of the media files uploaded for inclusion in the library of media files, the search index including the geographic locations of and the language settings associated with the uploading devices;            receive a search query for searching media files of a library of media files, the search query being transmitted over a network from an accessing electronic device, wherein the search query comprises a user-entered search term and additional search information related to an intent of a user, wherein the additional search information related to the intent of the user comprises a geographic location of the accessing electronic device and a language setting associated with the accessing electronic device;            search the library of media files for media files according to the search query including by searching the geographic location and the language setting of 
return search results to the accessing electronic device over the network, the search results comprising a listing of media files satisfying the user-entered search term and ranked according to the geographic location of the accessing electronic device.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 3, 5 – 8, 10 – 13, 15 – 18 and 20 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Delli Santi (USPGPUB 2012/0221548), which discloses identifying root term from search query. A location term is identified from the search query when the location term is part of the search query. Geographic information is determined for the search query based on the location term when the location term is part of the search query. The geographic information is determined for the search query by analyzing query history of the root term when the location term is not part of the search query, where the query history includes the geographic information for the root terms; Georges (USPGPUB 2019/0213213), which discloses enabling user of client device to interact with animated 
The combination of the above-mentioned prior arts do not explicitly teach searching the library of media files for media files according to the search query including by searching the geographic location of the accessing electronic device against the geographic locations of the uploading devices in the search index; and             
returning search results to the accessing electronic device over the network, the search results comprising a listing of media files satisfying the user-entered search term and ranked according to the geographic location of the accessing electronic device – as disclosed in independent claims 1, 11 and 20. 
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162